DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 03 December 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-4, 7-18, 20-22 are pending in the application.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The terms “multiplexer,” “clipping circuit,” and “assembly buffer” do not invoke 35 U.S.C. 112(f).
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Applicant is reminded that when presenting amendments, applicant must show where the originally filed disclosure supports the amendments. See MPEP 2163(II)(A).
a. Applicant’s “Multiplexer”
	Applicant shows their “multiplexer” as element 120 in Figure 1 of their originally filed disclosure.

    PNG
    media_image1.png
    478
    890
    media_image1.png
    Greyscale

	Applicant discloses Figure 3A shows a “portion of a multiplexer 120 of the apparatus in Figure 1” (Spec. para. 21). Applicant explains that in this portion of a standard in a multiplexer . . . ,” (Spec. para. 22). Applicant also explains that Figure 3A’s “circuit 300A shown represents one circuit for each output of the multiplexer 120, that is, for each bit line,” (Spec. para. 22).

    PNG
    media_image2.png
    517
    736
    media_image2.png
    Greyscale

	According to applicant, “The multiplexer 120 may select all of its associated bit lines BL in parallel. Alternately, the multiplexer 120 may select all of its even bit lines BLs, odd bit lines BLs, or any combination of bit lines BL suitable for the intended purpose,” (Spec. para. 18). Applicant describes, in Paragraph 27, “the sensing [performed by the assembly buffer] may be performed by the multiplexer 120 in a manner appreciated by those skilled in the art.” Applicant’s description of their “multiplexer” is in terms of its resultant functionality. No details of how applicant’s “multiplexer” achieves this resultant functionality could be found in applicant’s originally 
	The Office takes OFFICIAL NOTICE that a “multiplexer” has switching circuitry to selectively connect one of a plurality of inputs to one output according to an activated control/selector line (for support, see Professor Baker, CMOS Circuit Design, Layout, Simulation, 3rd (2010), Chapter 13 except, attached). The Office takes OFFICE NOTICE that a “demultiplexer” has switching circuitry to selectively connect its one input to one of its plurality of outputs according to an activated control/selector line (for support, see Professor Baker, CMOS Circuit Design, Layout, Simulation, 3rd (2010), Chapter 13 except, attached).

    PNG
    media_image3.png
    354
    640
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    457
    552
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    575
    553
    media_image5.png
    Greyscale

b. Applicant’s “clipping circuit”
	Applicant shows their “clipping circuit 310” in Figure 3A, only.

    PNG
    media_image6.png
    525
    760
    media_image6.png
    Greyscale

	Applicant describes their “clipping circuit 310 is configured to limit a current,” 
	The Office takes OFFICIAL NOTICE that the “clipping circuit” shown is known in electrical engineering as a “simple current mirror.” There exist two readily recognized “simple current mirror”: (1) PMOS type; and (2) NMOS type (for support, see Schreiter US 20080258778 Figure 1; Carusone, Johns & Martin, Analog Integrated Circuit Design, 2nd (2011); and Pauls US 6169456 Figure 1). The simple current mirror applicant shows is a PMOS type. Applicant describes the simple current mirror can be an NMOS type (Spec. para. 0025: “The clipping circuit 320 [sic] is illustrated as being comprised of PMOS transistors, but may be alternatively comprised of NMOS transistors.”).

    PNG
    media_image7.png
    557
    680
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    521
    470
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    659
    477
    media_image9.png
    Greyscale

c. Applicant’s “assembly buffer”
	Applicant shows their “assembly buffer” as element 130 in Figure 1.

    PNG
    media_image10.png
    478
    864
    media_image10.png
    Greyscale

in a manner appreciated by those skilled in the art.” Applicant’s description of their “assembly buffer” is in terms of its resultant functionality. No details of how applicant’s “assembly buffer” achieves this resultant functionality could be found in applicant’s originally filed disclosure.
Applicant admits plural “assembly buffers,” which are used to provide the forming bias voltage to the memory cells, are prior art (Spec. para. 0003). 
Claim Rejections - 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
The functional claim limitations recited in these claims are unlimited. See MPEP 2173.05(g). The claim interpretation discussion, supra, regarding the terms “multiplexer,” “clipping circuit,” and “assembly buffer,” are incorporated here. Applicant claims the resultant functionality of their multiplexer, clipping circuit and assembly buffer. All of the claims recite unlimited functional claim limitations that are unsupported by adequate written description because a person skilled in the art would not recognize how the “multiplexer,” “clipping circuit,” and “assembly buffer” achieve the resultant functions of selecting in parallel plural bit lines (or detecting formation of the cells and disconnecting any formed cells from the forming bias voltage, as recited in claim 3), limiting the current supplied or sensing a current as greater than or equal to a threshold current, respectively, without any detail as to what the multiplexer, clipping circuit, and assembly buffer include to permit such functionality.
As discussed above, applicant admits the multiplexer’s switching circuitry is standard in a multiplexer (Spec. para. 22) and the clipping circuit applicant shows is a “simple current mirror,” well-known to those skilled in electrical engineering. In other words, applicant does not describe any unique circuitry of their multiplexer to distinguish from admitted prior art multiplexer or describe any unique circuitry to distinguish their clipping circuit from a simple PMOS current mirror. The assembly buffer is admitted as prior art (Spec. para. 3) and applicant has not described any details of what different circuitry the invention’s assembly buffer must include to distinguish it from the admitted prior art assembly buffer. No differences are described other than functionality.
To be supported by adequate written description, however, applicant must See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purported to be described. Id. (internal citations omitted).
The functionality of a standard multiplexer is to selectively connect one of a plurality of inputs to an output based upon a control/selection signal. Persons skilled in the art would not be able to visualize or recognize a standard multiplexer as selectively connecting more than one of its inputs to its output, or to connect its input to multiple outputs as presented claimed. The same reasoning applies to a demultiplexer (see supra, claim interpretation of Multiplexer), persons skilled in the art would not recognize a demultiplexer as connecting its input to more than one of its outputs. Persons skilled in the art also would not be able to visualize or recognize a multiplexer as performing sensing functionality, because a multiplexer serves the purpose of selectively connecting one of the plurality of inputs to an output based upon a selection signal, not sensing or detecting values on its output. Applicant must describe their multiplexer’s circuitry required to permit the functionality that persons skilled in the art would not visualize and recognize a multiplexer to perform.
Likewise, the functionality of a “current mirror” is to generate an output current that is equal to, mirrors, or is a ratio of, its input current. It does not appear that a person skilled in the art would be able to visualize or recognize a current mirror as limiting current to the memory cells. Applicant must describe their current mirror’s circuitry 
The assembly buffer is not described at all, other than mentioning it exists in the prior art (Spec. para. 3) and describing functionality that persons skilled in the art would not recognize an assembly buffer, whatever it may be, to perform. Applicant must describe their assembly buffer’s circuitry required to permit the functionality persons skilled in the art would not visualize and recognize a multiplexer to perform. Applicant is invited to submit evidence (e.g., patents, publications, evidence of sale, evidence of public use, or anything otherwise publically available) of what their “assembly buffer” would be recognized to be.
Applicant cannot obtain greater coverage by failing to describe the invention than by describing it. See Halliburton Co. v. Walker, 329 U.S. 1, 13 (1946) (although superceded by statute to the extent that functional claiming is permissible through “means-plus-function” in accordance with 35 U.S.C. 112(f), using unlimited functional claiming at the point of novelty does not comply with 35 U.S.C. 112). The Federal Circuit emphasized, “The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function,” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 1997). Here, applicant did not disclose different circuitry compared to the prior art circuitry, and the claims seek greater protection by reciting the resultant function without disclosing in the written description the sufficient different circuitry necessary to accomplish the resultant function.
Furthermore, the description of the multiplexer exhibiting unconventional Cf. Metabolite Lab., Inc. v. Laboratory Corp., 370 F.3d 1354, 1367 (“An invitation to investigate is not an inherent disclosure,” in the context of an invitation to investigate not amounting to an anticipation). The Federal Circuit has held “functional claim language can meet the written description requirement when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. However, here, just as in Ariad, “a vague functional description and an invitation for further research does not constitute written disclosure.” Id. at 1356. Here, the prior art multiplexer, simple current mirror, and “assembly buffer” do not appear to have an establishing correlation to the claimed functions.
Although all claims are rejected under 112(a), written description, the examiners still consider the subject matter in making rejections based upon prior art because this written description rejection may be overcome by applicant. Cf. MPEP 2163.06.
Applicant is invited to submit patents, printed publications, evidence of sale, evidence of public use or anything otherwise publically available that would demonstrate that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited. Alternately, applicant is invited to submit affidavits or declarations, along with supporting exhibits, to prove that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited.
Claim Rejections - 35 USC § 112 – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7-18, and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of claims 1-4, 7-18, and 20-22 recite the functionality of the multiplexer (admitted as “standard”), clipping circuit (i.e., simple PMOS current mirror), and assembly buffer (admitted as prior art), but do not recite any details to help the public distinguish the claims from what is old. The claimed difference is strictly in terms of unlimited functional claim language that lacks adequate written description because persons skilled in the art would not visual or recognize the multiplexer, clipping circuit and assembly buffer as performing the claimed functions of selecting more than one signal or detecting when an RRAM cell is formed to disconnect the forming bias voltage from the formed RRAM cell (because multiplexers would not be recognized to operate that way), limiting current (a function the simple current mirror does not appear to perform), or sensing when a current is greater than or equal to a threshold (a function the buffer would not be expected to perform).
Applicant’s description of the “multiplexer,” “clipping circuit,” and “assembly buffer” does not include any details of differences when compared to prior art multiplexer, simply PMOS current mirror, and assembly buffer. The public would not be on notice as to what is protected by the claims, because the claims recited unlimited more than one input, how the simple PMOS current mirror limits current, or how the assembly buffer senses currents greater or equal to a threshold, the claims present an impermissible a zone of uncertainty. See e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 572 US 898, 909-910 (2014); see also, In re Caunt, 81 F.2d 405, 407 (CCPA 1936) (clarifying that although it is not improper for stating a result in the claim, the public must be able to ascertain what actual or decisive different features yield the result).
The degree of uncertainty is great in this application (see In re Steele, 305 F.2d 859 (CCPA 1962), however for purposes of compact prosecution, the claims will be treated according to what appears to be applicant’s invention: use of a multiplexer to selectively perform the forming operation for a RRAM, instead of through the assembly buffers that applicant admits as old (Spec. para. 1-3). Additionally, the “simple current mirror” circuitry limitations will be addressed. See MPEP 2173.06.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al. (US 2008/0013384 A1 hereinafter “Choy”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 20, Choy, for example in Figs. 1-5, discloses a method of forming (see for example in Figs. 1-2 related in Figs. 3-5) a memory (e.g., memory device 100; in Fig. 1 related in Figs. 2-5) having an array (e.g., memory array 104; in Figs. 1-2 related in Figs. 3-5) of memory cells (e.g., memory cells 211-216; in Fig. 2 related in Figs. 1, 3-5) and bit lines (e.g., bit lines 201-203; in Figs. 1-2 related in Figs. 3-5), wherein each of the bit lines is associated with a plurality of the memory cells (e.g., memory cells 211, 214…; in Fig. 2 related in Figs. 1, 3-5), the method comprising: selecting in parallel (e.g., all bit lines are connected in parallel to the multiplexer 120; in Figs. 1-2 related in Figs. 3-5; see paragraph [0018], [0032]), via a multiplexer (e.g., multiplexer 120; in Figs. 1-2 related in Figs. 3-5), a plurality of bit lines (e.g., bit lines 201-203; in Figs. 1-2 related in Figs. 3-5) by applying a forming bias voltage (e.g., voltage VP; in Fig. 2 related in Figs. 1, 3-5; see paragraph [0027]); and sensing (see paragraph [0029]), by an assembly buffer having an output coupled to the input of the multiplexer (e.g., PB0; in Figs. 1-2 related in Figs. 3-5), when a current on a bit line is greater than or equal to the threshold current (see for example in Figs. 3-4 related in Figs. 1-2, 5; see paragraph [0034], [0038]).  
Regarding claim 21, Choy, for example in Figs. 1-5, discloses further comprising: .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Notwithstanding the written description and definiteness requirement rejections supra, Claims 1-4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanizaki et al. (US 2006/0209585 A1 hereinafter “Tanizaki”), first embodiment, or alternately rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanizaki and Applicant’s Admitted Prior Art (“AAPA”).

    PNG
    media_image11.png
    463
    934
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    489
    784
    media_image12.png
    Greyscale

For apparatus claims 1, 3, 4, 7, 8, and 10, Tanizaki teach an RRAM (a phase change memory) having a “multiplexer” (Figure 1: Column Select Circuit, to selectively connect the IDL to the BL) and a “clipping circuit” (As discussed above in the written description rejection and definiteness rejection regarding claim term “clipping circuit,” 
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Tanizaki’s device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
For method claims 11, 12, and 14-18, Tanizaki describe the device as discussed above.
The MPEP explains that examiners assume a prior art device will inherently identical to what the device applicant describes in their specification for performing the functions in the method (see above Claim Interpretation, Written Description rejection, Definiteness rejection finding that applicant discloses no differences in their device for performing the functions), the method is assumed to be inherently performed by the prior art device. MPEP 2112.01(I).
Likewise, applicant may rebut by either (1) showing the prior art device and device disclosed as performing the method are not the same or (2) proving prior art device does not possess the claimed functions. Applicants are reminded that argument of counsel is not evidence.
Assuming there is some difference in circuitry for performing the formation operation, which there does not appear to be because even phase change memory will undergo an initialization operation to prepare for programming akin to a “formation” operation, AAPA admits that RRAM must undergo a formation operation, and this formation operation occurs by applying a forming bias voltage to the memory cells connected to the bit lines (AAPA Spec. para. 2-3). In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tanizaki’s circuitry in performing of RRAM’s required formation operation (explained in AAPA) for the purpose of initializing the memory cells.
Notwithstanding the written description and definiteness requirement rejections supra, Claims 2, 9, 13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanizaki and Applicant’s Admitted Prior Art (“AAPA”).
Tanizaki (or Tanizaki and AAPA, combined, in the alternative) teach all of the limitations discussed above. The difference between the rejections above and these claims is the claimed “assembly buffer.”
Although Tanizaki does not show a buffer circuit to buffer the data signals, applicant admits an assembly buffer is prior art (AAPA Spec. 3) and the assembly buffers are used to apply voltages to the bitlines (such as a “forming bias voltage,” as discussed in AAPA Spec. para. 3).
It would have been obvious to one of ordinary skill in the art to apply the teachings of AAPA to the teachings of Tanizaki so as to include AAPA’s “assembly buffer,” between the data lines and the column decoder (connecting to the BL) to buffer/redrive the data signals (or i.e., ensure that the logic levels are at the tolerable voltages) in a manner readily recognized as beneficial by persons skilled in the memory area.
Notwithstanding the written description and definiteness requirement rejections supra, claims 1-4, 7-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ichihara et al. (US 2011/0216574 A1; hereinafter “Ichihara”) and Schreiter (US 2008/0258778 A1).

    PNG
    media_image13.png
    704
    985
    media_image13.png
    Greyscale

Ichihara describe a RRAM having an “assembly buffer” (Figure 1: Data Input/Outpu Buffer 40) to transmit/receive data to/from the “multiplexer” (Figure 1: Column Control Circuit 20) for selective connection to the bit lines (see Figure 1: BL, selectively connected by column control circuit 20). Ichihara also explain performing the “forming” operation on RRAM (see e.g., Figure 6).
Although Ichihara shows, in Figure 1, a “current limiting circuit 21” inside the “multiplexer” (or column control circuit 20, or column decoder as would be typically understood in the art), Ichihara does not show or disclose any circuitry details. A person skilled in the memory art would be motivated to determine the suitable circuitry for the “current limiting circuit” because it is necessary to make and use Ichihara’s memory device.

In accordance with applicant’s use of the term, Schreiter shows a prior art “clipping circuit” that limits current.

    PNG
    media_image7.png
    557
    680
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art no later than the effective filing date of the invention to apply the teachings of Schreiter’s “simple current mirror” use as Ichihara’s unspecified current limiting circuit for the reasons discussed above. For device claims 1-4, 7-10 and 20-22, because the prior art device is identical to what the device applicant describes in their specification for performing the functions in the method, and therefore, the method is assumed to be inherently performed by the prior art device. see MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument, the “multiplexer,” “clipping circuit,” and  “assembly buffer” is in terms of its resultant functionality. No details of how applicant’s “assembly buffer” achieves this resultant functionality could be found in applicant’s supra, regarding the terms “multiplexer,” “clipping circuit,” and “assembly buffer,” are incorporated here. Applicant claims the resultant functionality of their multiplexer, clipping circuit and assembly buffer. All of the claims recite unlimited functional claim limitations that are unsupported by adequate written description because a person skilled in the art would not recognize how the “multiplexer,” “clipping circuit,” and “assembly buffer” achieve the resultant functions of selecting in parallel plural bit lines (or detecting formation of the cells and disconnecting any formed cells from the forming bias voltage, as recited in claim 3), limiting the current supplied or sensing a current as greater than or equal to a threshold current, respectively, without any detail as to what the multiplexer, clipping circuit, and assembly buffer include to permit such functionality. The functional claim limitations recited in these claims are unlimited. See MPEP 2173.05(g) ((see remarks file 03 December 2021, last two paragraph on pages 8-10).
Applicant argues that the column select circuit 3 of Tanizaki does not teach selecting in parallel a plurality of bit lines (see remarks file 03 December 2021, on pages 10-12).
In response to applicant’s argument, the column select circuit 3 of Tanizaki discloses the claimed invention as discussed above.
In response to applicant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THA-O H BUI/           Primary Examiner, Art Unit 2825